519 P.2d 389 (1974)
Monte Gene MOORE, Petitioner,
v.
OREGON STATE PENITENTIARY, Corrections Division, Respondent.
Court of Appeals of Oregon.
Argued and Submitted January 23, 1974.
Decided March 4, 1974.
*390 Robert C. Cannon, Deputy Public Defender, Salem, argued the cause for petitioner. With him on the brief was Gary D. Babcock, Public Defender, Salem.
Al J. Laue, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Lee Johnson, Atty. Gen., W. Michael Gillette, Sol. Gen., and Scott McAlister, Asst. Atty. Gen., Salem.
Before SCHWAB, C.J., and FORT and THORNTON, JJ.
PER CURIAM.
Like Bonney v. OSP, Or. App., 519 P.2d 383 (decided this date), this is a prison discipline review proceeding. In Bonney we upheld the prison discipline procedures against statutory and constitutional challenge. This disposes of the major issues raised in this case.
It is, however, here conceded that the record does not establish that prison officials followed all requirements of those rules.[1] The elementary proposition that an agency of government must follow its own rules requires no citation of authority.
Reversed and remanded.
NOTES
[1]  Specifically, the record does not disclose that the prison officials advised the petitioner that under Rules IV(2) and IV(4) he had the right under certain circumstances to representation and the right to submit questions to be posed by the disciplinary committee to the person charging, or other persons.